Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) collecting, analyzing, classifying, organizing, filtering, storing, manipulating and/or displaying information which has been held to be an abstract idea1.  Specifically, the steps of a processor storing information of specified content and step of generating, estimating, and comparing constitute the analysis and manipulation of information of specified content. This judicial exception is not integrated into a practical application because only the routine operation of a processor working on information of specified content are recited. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the acts recited fall within the criteria of collecting, analyzing, classifying, organizing, filtering, storing, manipulating and/or displaying information of specified content articulated by the conventional and routine operation of a generic processing means.  
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) updating information of specified content and identifying information of specified content.  These acts are directed to the collecting, analyzing, classifying, organizing, filtering, storing, manipulating and/or displaying information which has been held to be an abstract idea. This judicial exception is not integrated into a practical application because only the collecting, analyzing, classifying, organizing, filtering, storing, manipulating and/or displaying information is recited. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above, only the abstract ideas and the routine and conventional operation of a processor is contained in the claim.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps of manipulating information of specified content in the changes a parameter step and the update step recited which are the mere collecting, analyzing, classifying, organizing, filtering, storing, manipulating and/or displaying information which has been held to be an abstract idea. This judicial exception is not integrated into a practical application because only the acts which have been held to be abstract are recited. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the manipulation of information of specified content recited is articulated with a conventional processor and therefore does not recite significantly more that an abstract idea.
Claims 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to information of specified content.  Claim 4 recites the particular information to be contained in the variable connotated in the claims as “second application result”.  Claims 5-7 point out the particular information contained in the information of specified contented claimed as a “to-be-used-in-calculation device model”, which is merely a set of information of specified content itself.  Since information of specified content is not one of the four statutory categories, the claims which recite the particular information of specified content do not recite patentable subject matter.
Claims 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) collecting, analyzing, classifying, organizing, filtering, storing, manipulating and/or displaying information, which as pointed out above has been held to be an abstract idea.  In claim 8, the steps of generating an image and generating a table corresponds to the manipulation, analysis, classification, or organization of information of specified content.  In claim 9, the storing step is on its face within the rational applied above with respect to information of specified content while the estimating step corresponds to at least analysis of information of specified content.  In claims 10-11, the recited comparison steps correspond to at least the analysis or classification of information of specified content. This judicial exception is not integrated into a practical application because the claims are merely directed to that which has been held to be an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no more than that which has been held to be abstract and routine and conventional operation of a processor is required, thereby indicating that there is not significantly more in the claims than an abstract idea.
Claims 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the collecting, analyzing, classifying, organizing, filtering, storing, manipulating and/or displaying information which has been held to be an abstract idea.  Claims 12 and 13 are directed to the display of information of specified content derived from the collection, analysis, manipulation, and organization of information of specified content. This judicial exception is not integrated into a practical application because the claim requires the display of information of specified content, which is not a practical application but the mere claiming of that which has been held to be an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require a conventional processor and display and nothing more than that which is routine or conventional in the practice of the abstract idea is required by the claims.
Claim 14 is similarly rejected under this heading with a rationale substantially similar to claim 1, save the difference between the claims being that receiving information of specified content corresponds to the collection of information rather than the storage as set forth in claim 1.  Since both the collection and storage of information, along with the manipulation of information of specified content have been held to be abstract as noted above with respect to claim 1, claim 14 is similarly held to recite an abstract idea lacking practical application and significantly more for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 ” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353–54 (Fed. Cir. 2016):  “Information as such is an intangible. Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.”